Per Curiam.

Ball erected a building in Lafayette. During the progress of its erection he occupied the street in front of the building with building-materials. He also obstructed the gutter with those materials. While the gutter was thus obstructed there came heavy rains — freshets, and the water, instead of passing off in the gutter, was backed upon the lot, and flowed over into Armstrong’s cellar, on the ádjoing lot, causing injury thereto, and to the articles stored therein. Armstrong sued for damages and recovered 40 dollars.
Several objections are raised, of an unimportant character.
The merits of the case are in a nut-shell, as appears by the evidence. Ball had no right to obstruct the gutter. He did obstruct the gutter. That obstruction caused the water to flow into Armstrong’s cellar-. The overflow damaged him. Ball was liable for that damage.
The amount awarded is not excessive.
The judgment is affirmed with 5 per cent, damages and costs.